Exhibit 10.5

 

SUBLEASE

 

(Sunset Station)

 

THIS SUBLEASE, made as of the 7th day of November, 2007, by and between STATION
CASINOS, INC., a Nevada corporation (“Sublessor”), as Sublessor, and Sunset
Station, Inc., a Nevada corporation (“Sublessee”), as Sublessee.

 

W I T N E S S E T H:

 

WHEREAS, under that certain Master Lease Agreement (as the same may be amended
from time to time, the “Master Lease”) dated as of even date herewith, by and
between FCP PropCo, LLC, a Delaware limited liability company (“Master
Landlord”), as landlord, and Sublessor, as tenant, Master Landlord leased to
Sublessor all of Master Landlord’s right title and interest in and to certain
land, improvements and fixtures located in Clark County, Nevada (the “Master
Leased Property”) as more particularly described therein; and

 

WHEREAS, Sublessor has agreed to sublet a portion of the Master Leased Property
to Sublessee upon and subject to the terms, covenants, conditions and provisions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated herein by reference, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Sublessor and
Sublessee hereby agree as follows:

 

1.             Sublessor hereby represents and warrants that:

 

(a)           attached hereto as Exhibit A is a true copy of the Master Lease
(including all amendments and other modifications as of the date hereof); and

 

(b)           the Master Lease is in full force and effect, Sublessor is not in
default thereunder, and no event has occurred, which, with the passage of time
or the giving of notice, or both, would constitute a default by Sublessor
thereunder.

 

2.             Sublessor, as sublessor, hereby sublets to Sublessee, as
sublessee, and Sublessee hereby sublets from Sublessor that portion of the
Master Leased Property located in the County of Clark, State of Nevada, more
particularly described on Exhibit B attached hereto (collectively, the
“Subleased Property”).

 

3.             This Sublease shall be for a term (the “Sublease Term”)
commencing on the date hereof (the “Commencement Date”), and ending on the
expiration of the Term under the Master Lease; provided that, subject to the
rights of Master Landlord under Section 6(d) below, the term of this Sublease
shall end on the earlier of the expiration or termination of Sublessor’s
interest in the Subleased Property under the Master Lease. Sublessee is in
possession of the Subleased Property and accepts the same in its “AS IS”
condition on the Commencement Date.

 

--------------------------------------------------------------------------------


 

4.             Except as expressly modified herein, all of the terms, covenants,
conditions and provisions contained in the Master Lease (other than the first
paragraph of Section 3.1 and Sections 10.1, 11.1, 11.2, 12.4), together with all
Exhibits and Schedules attached thereto (other than Schedule 3.1(d)), are hereby
incorporated into this Sublease by reference. (Said terms, covenants,
conditions, provisions and schedules are sometimes hereinafter referred to as
the “incorporated provisions of the Master Lease.”)  For purposes of integrating
the incorporated provisions of the Master Lease into this Sublease, references
to “Landlord” in the Master Lease shall signify and apply to Sublessor,
references to “Tenant” in the Master Lease shall signify and apply to Sublessee,
references to “Leased Property” in the Master Lease shall signify and apply to
the Subleased Property, and references to “this Lease” in the Master Lease shall
signify and apply to this Sublease. Notwithstanding the foregoing, all
references to “Landlord’s Debt,” Landlord’s Lender,” “Landlord’s Loan
Documents,” “Lease Shortfall Reserve Period” and “Tenant Security Period” shall
not signify or apply to Sublessor but shall retain the meanings set forth in the
Master Lease. All references to “Rent” and “rental” in the incorporated
provisions of the Master Lease shall herein mean the rental payable pursuant to
Section 7 hereof.

 

5.             (a)           Sublessor and Sublessee hereby assume and agree to
perform and be bound by each and all of the terms, covenants and conditions in
the incorporated provisions of the Master Lease, on the part of Sublessor to be
kept and performed and Sublessor and Sublessee each agree to indemnify, defend
and hold the other harmless from and against all claims, costs, damages,
demands, expenses (including reasonable attorneys’ fees, costs and expenses
whether or not an action, suit or proceeding is brought), liability and loss
arising out of or resulting from any breach by such party in the performance of
the foregoing covenant.

 

(b)           Except as herein otherwise specifically provided with respect to
payment of Rent or additional rent under the Master Lease, which Sublessor
specifically agrees to timely pay and perform, Sublessee shall assume and
discharge all of the undertakings and obligations of Sublessor under the Master
Lease with respect to the Subleased Property as fully and completely as though
it were the lessee under the Master Lease, and any failure by Sublessee to
perform and discharge such undertakings and obligations with respect to the
Subleased Property shall be deemed to be a default by Sublessee hereunder. In
addition to the foregoing agreement by Sublessor to timely pay rent and
additional rent under the Master Lease, Sublessor agrees not to take any action
that would constitute a default, breach or surrender under the Master Lease.
Sublessee shall be entitled to exercise, either separately or jointly with
Sublessor, all the rights and benefits conferred upon Sublessor under the Master
Lease with respect to the Subleased Property and in the event of any failure on
the part of the Master Landlord under the Master Lease to carry out and
discharge any of its undertakings and obligations thereunder, Sublessee shall be
entitled to take any and all action which Sublessor would be entitled to take,
and such action may be taken by Sublessee in either its own name or in the name
of Sublessor.

 

6.             Anything herein to the contrary notwithstanding, it is expressly
understood and agreed by Sublessor and Sublessee to the following:

 

--------------------------------------------------------------------------------


 

(a)           this Sublease is subject and subordinate to all of the terms and
conditions of the Master Lease and Landlord’s Loan Documents;

 

(b)           the use of the Subleased Property shall not conflict with
Landlord’s Loan Documents, any Legal Requirement, Property Document, Insurance
Requirement or other provision of the Master Lease;

 

(c)           Sublessee shall be permitted to further sublet all or any part of
the Subleased Property, assign or Transfer the Sublease only insofar as the same
would be permitted if it were a sublease, assignment or Transfer by Sublessor
under the Master Lease;

 

(d)           that, in the event of cancellation or termination of the Master
Lease for any reason whatsoever or of the surrender of the Master Lease (whether
voluntary, involuntary or by operation of law) prior to the expiration date of
the Sublease, including extensions and renewals granted hereunder, then, at
Master Landlord’s option, Sublessee shall make full and complete attornment to
Master Landlord for the balance of the term of the Sublease, which attornment
shall be evidenced by an agreement in form and substance satisfactory to Master
Landlord and which Sublessee shall execute and deliver within thirty (30) days
after request by Master Landlord and Sublessee shall waive the provisions of any
law now or hereafter in effect which may give Sublessee any right of election to
terminate the Sublease or to surrender possession in the event any proceeding is
brought by Master Landlord to terminate the Master Lease, and

 

(e)           in the event Sublessee receives a written notice from Master
Landlord stating that an Event of Default exists under the Master Lease,
Sublessee shall thereafter be obligated to pay all rentals accruing under this
Sublease directly to Master Landlord (or Landlord’s Lender if Master Landlord
shall so direct); all rentals received from Sublessee by Master Landlord shall
be credited against the amounts owing by Sublessor under the Master Lease.

 

7.             Sublessee hereby covenants to pay Sublessor, in lawful money of
the United States of America which shall be legal tender for the payment of
public and private debts, at an account designated by Sublessor (the “Sublease
Designated Account”), without demand, deduction, or set-off,  annual base rent
for the Subleased Property in the amounts set forth on Exhibit C attached hereto
(the “Sublease Base Rent”). The Sublease Base Rent shall be payable in advance
in twelve (12) equal installments, on the day that is the third (3rd) Business
Day preceding the fifteen (15th) day of each calendar month of the Sublease Term
(the “Sublease Rent Payment Date”). The Sublease Base Rent shall be paid for the
period of the fifteenth (15th) of each month (or, if applicable, the
Commencement Date) through the fourteenth (14th) of the next month (or, if
applicable, the expiration of the Sublease Term) (each, a “Sublease Rental
Period”), provided that the first and last payments of Sublease Base Rent shall
be prorated as to any partial Sublease Rental Period, based on the number of
days within the Sublease Term during such Sublease Rental Period and the number
of days in such Sublease Rental Period. Sublessee hereby agrees to make any
reasonable changes with respect to the definitions of “Sublease Rent Payment
Date” or “Sublease Rental Period,” including, without limitation, changing the
Sublease Rent Payment Date and Sublease Rental Period, to conform with changes
to the terms “Rent

 

--------------------------------------------------------------------------------


 

Payment Date” and “Rental Period” under the Master Lease. The first installment
payment of Sublease Base Rent has been made as of the date hereof. The second
installment shall be payable on November 12, 2007, for the Sublease Rental
Period beginning November 15, 2007 and ending December 4, 2007. Notwithstanding
the above, if Sublessor is in default in the payment of rent under the Master
Lease and upon notice by Master Landlord to Sublessor and Sublessee, Master
Landlord may require all rent and additional rental payable by Sublessee
hereunder to be paid directly to Master Landlord or its agent, successor or
assign. Any rent or rental so paid by Sublessee shall be credited to the rent or
additional rental then due and payable from Sublessor under the Master Lease.

 

8.             In addition to the Sublease Base Rent payable hereunder in
accordance with Section 7 hereof, Sublessee hereby agrees to pay additional
rental relating to the Subleased Property as required under the provisions of
the Master Lease. Sublessor shall deliver to Sublessee copies of all
calculations of Taxes and Other Charges relating to the Subleased Property
received from Master Landlord under the Master Lease.

 

9.             All notices, demands, requests, consents, approvals and other
communications (hereafter, “Notices”) by or between Sublessee and Sublessor
under or in connection with this Sublease and the Subleased Property shall at
the same time be delivered by the sending party to Master Landlord. Similarly,
all Notices by or between Sublessor and Master Landlord under or in connection
with the Master Lease and the Subleased Property, including without limitation
any Notice relating to the occurrence of a Noticed Default, Event of Default,
Lease Shortfall Reserve Period or Tenant Security Period shall at the same time
(or promptly after receipt by Sublessor) be delivered by Sublessor to Sublessee.

 

10.           Subject to the representations and warranties of Sublessor in
Section 1 hereof, Sublessee hereby agrees that it is leasing the Subleased
Property from Sublessor “AS IS” without representation or warranty, express or
implied, as to the merchantability or fitness of the Subleased Property for a
particular purpose.

 

11.           Sublessor and Sublessee each hereby represent and warrant to each
other that it has not entered into any agreement or done any other act which
might result in the obligation to pay a sales or brokerage commission or
finder’s fee with respect to this transaction. Sublessor and Sublessee each
agree to indemnify, defend and hold the other parties and Master Landlord
harmless from and against any claims, costs, damages, demands, expenses
(including without limitation reasonable attorneys’ fees and costs whether or
not an action, suit or proceeding is brought), liability or loss which the other
parties may sustain because or by reason of any material breach of or inaccuracy
in the foregoing representation and warranty.

 

12.           During the Sublease Term, Sublessee shall maintain or cause to be
maintained the insurance required under Section 10.1 of the Master Lease with
respect to the Subleased Property except as specifically provided herein. All
coverage provided in the incorporated provisions of the Master Lease shall be
maintained for the limits specified thereunder and shall provide coverage for
the mutual benefit of Sublessor and Sublessee. All policies of insurance shall
name Master Landlord and Landlord’s Lender (if any) and their successors and
assigns as additional insureds or loss payees (except that in the case of
general liability insurance, Master Landlord and Landlord’s Lender shall be
named as additional insureds

 

--------------------------------------------------------------------------------


 

and not a loss payee) and conform to the requirements for policies of insurance
under Section 10.1 of the Master Lease.

 

13.           Sublessee hereby agrees to cooperate with Sublessor and Master
Landlord and to execute any and all instruments reasonably requested by
Sublessor and Master Landlord (including, if necessary, the execution of an
amendment to this Sublease), in the establishment and maintenance of reserve
accounts and cash management procedures reasonably requested by any Landlord’s
Lender in connection with Landlord’s Loan Documents (the “Cash Management
Procedures”). For the avoidance of doubt, such Cash Management Procedures shall
not affect Sublessee’s internal procedures for handling cash in conjunction with
gaming operations or complying with, and being subject to, applicable Gaming
Laws. Without limiting the foregoing, Sublessee shall maintain with respect to
the Subleased Property a reserve (the “Sublease FF&E Reserve”) for capital and
FF&E expenditures in the amount of 2.5% of gross revenues derived from
operations of such Subleased Property (including, without limitation, from
operations of the hotel and casino components of such Subleased Property) which
Sublease FF&E Reserve shall constitute a portion of the FF&E Reserve under the
Master Lease. So long as no Lease Reserve Shortfall Period or Event of Default
under either the Master Lease or Sublease shall exist or be in effect, funds in
the Sublease FF&E Reserve may be withdrawn at the discretion of Sublessee for
the payment or reimbursement of FF&E expenditures. An Operating Budget for the
Subleased Property (the “Sublease Operating Budget”) shall be submitted by
Sublessee to Sublessor and Landlord’s Lender not later than the expiration of
the then current Fiscal Year, provided that Sublessor and Landlord’s Lender
shall have no right to approve same except as provided in the following
sentence. If a Lease Shortfall Reserve Period is in effect, Sublessee shall
submit the then-current Sublease Operating Budget and, when due, all subsequent
Sublease Operating Budgets for Fiscal Years during a Lease Shortfall Reserve
Period, and any requested interim Modifications thereto, to Sublessor and
Landlord’s Lender, and Landlord’s Lender shall have the right to approve all
aspects of the Sublease Operating Budget relating to FF&E expenditures, which
approval shall not be unreasonably withheld, delayed or conditioned. During the
continuance of any Lease Reserve Shortfall Period or Event of Default under the
Master Lease or Sublease, any disbursement from the Sublease FF&E Reserve shall
be subject to the prior review of and confirmation by Master Landlord and
Landlord’s Lender that the requested disbursement is in accordance with the
Sublease Operating Budget for the Subleased Property approved for such Fiscal
Year by Master Landlord and Landlord’s Lender and only amounts of expenses
incurred consistent with (or up to the amounts set forth in) such approved
Sublease Operating Budget shall be released from the Sublease FF&E Reserve to
Sublessee; provided that in the event that cash expenditures exceed the budgeted
amount or amounts in the Sublease FF&E Reserve, expenditures for FF&E to be made
in the succeeding period will be credited with such excess cash expenditures
during the current period and Sublessee shall be entitled to be reimbursed from
the Sublease FF&E Reserve in the succeeding period for such excess cash
expenditures during the current period.

 

14.           The Sublease FF&E Reserve and (i) all cash, checks, funds, drafts,
certificates, instruments and other property, including, without limitation, all
deposits and/or wire transfers from time to time deposited or held in, credited
to or made to the Sublease FF&E Reserve, (ii) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing; (iii) any replacement deposit account designated by Landlord’s
Lender, and (iv) to the

 

--------------------------------------------------------------------------------


 

extent not covered by clauses (i), (ii), or (iii) above, all proceeds (as
defined under the Uniform Commercial Code) of any or all of the foregoing and
the funds deposited therein and any securities and other assets credited thereto
(the Sublease FF&E Reserve and all such other items noted above are referred to,
collectively, as “Sublease FF&E Reserve Collateral”) shall serve as additional
security for the Sublessor’s obligations under the Master Lease. At all times
the Master Landlord shall have control over the Sublease FF&E Reserve Collateral
(subject to Sublessee’s rights to withdraw funds from the Sublease FF&E Reserve
in accordance with Section 13 above), as further set forth in the Deposit and
Control Agreement of even date herewith by and among Master Landlord, Sublessor,
Sublessee, Landlord’s Lender, the Deposit Bank (as defined therein) and, if
applicable, others, a true and correct copy of which is attached hereto as
Exhibit D (the “Sublease Control Agreement”).

 

15.           The parties acknowledge and agree that the operating covenant set
forth in Section 6.1(a)(iii) of the Master Lease (as incorporated into this
Sublease pursuant to Section 4 above) constitutes material consideration for
Sublessor’s willingness to enter into this Sublease on the terms and conditions
set forth herein, and that any discontinuation of operations of the Primary
Intended Use other than as expressly permitted under this Sublease may have a
material adverse effect on the Subleased Property. The parties further
acknowledge and agree that the Sublessee’s obligation to maintain the Subleased
Property and the FF&E as otherwise provided in this Sublease, constitutes
further material consideration to Sublessor for entering into the Sublease on
the terms provided herein, and that the failure to maintain the FF&E as required
hereunder would have a direct and material adverse effect on the Subleased
Property, and interfere with the timely reletting of the Subleased Property were
the Sublease to be terminated following an Event of Default under either the
Master Lease or this Sublease.

 

16.           In the event of any sale or assignment of Sublessor’s leasehold
interest in the Subleased Property or any portion thereof, Sublessor shall be
entirely relieved of all liability under any and all of its covenants and
obligations contained in this Sublease arising out of any act, occurrence or
omission relating to the Subleased Property or this Sublease occurring after the
consummation of such sale or assignment.

 

17.           All Notices shall be in writing and delivered by hand or mailed
(by registered or certified mail, return receipt requested or reputable
nationally recognized overnight courier service and postage prepaid), addressed
to the respective parties, as follows:

 

If to Master Landlord:

 

 

FCP PropCo, LLC

1505 South Pavilion Center Drive

Las Vegas, Nevada  89135

Attention:  General Counsel

Fax:  (702) 495-4260

 

--------------------------------------------------------------------------------


 

If to Sublessor:

 

 

Station Casinos, Inc.

1505 South Pavilion Center Drive

Las Vegas, Nevada  89135

Attention:  General Counsel

Fax:  (702) 495-4260

 

 

If to Sublessee:

 

 

Sunset Station, Inc.

1505 South Pavilion Center Drive

Las Vegas, Nevada  89135

Attention:  General Counsel

Fax:  (702) 495-4260

With copies to:

 

 

or to such other address as either party may hereunder designate, and shall be
effective upon receipt.

 

18.           This Sublease shall be construed with respect to the Subleased
Property under the substantive laws of the State in which such Subleased
Property is situated.

 

19.           This Sublease contains the entire understanding among the parties
relating to the transactions contemplated hereby and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are merged herein and shall be of no further force or effect.

 

20.           Exhibits A, B, C and D are hereby incorporated into this Sublease
as if set out in full herein.

 

21.           If a party commences an action, suit or proceeding (arbitration or
otherwise) against another party because of the breach or anticipated breach by
such party of, or due to any dispute concerning, this Sublease, the losing or
defaulting party shall pay to the prevailing party reasonable attorneys’ and
arbitrators’ fees, costs and expenses incurred in connection with such action,
suit or proceeding.

 

22.           This Sublease shall be binding upon and shall inure to the benefit
of the respective successors and permitted assigns of the parties hereto.

 

23.           This Sublease may be executed in any number of counterparts, each
of which shall be an original and all of which shall be deemed to be one in the
same instrument with the same effect as if all parties hereto had signed the
same signature page. Any signature page of this Sublease may be detached from
any counterpart of this Sublease identical in form hereto but having attached to
it one or more additional signature pages.

 

--------------------------------------------------------------------------------


 

24.           Nothing herein shall be construed as releasing or discharging
Sublessor from any of the obligations under the Master Lease, and its liability
under said Master Lease shall be that of principal and not surety. The liability
of Sublessor and Sublessee under said Master Lease with respect to the Subleased
Property shall be joint and several, and Master Landlord may enforce such terms,
covenants and conditions of said Lease and Modifications against either
Sublessor or Sublessee without first proceeding against the other.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Sublease to be executed as of the date first above written.

 

 

“Sublessor”

 

 

 

STATION CASINOS, INC.,

 

a Nevada corporation

 

 

 

By:

      /s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

Title:   Executive Vice President, Chief

 

            Accounting Officer & Treasurer

 

 

 

 

 

“Sublessee”

 

 

 

SUNSET STATION, INC.,

 

a Nevada corporation

 

 

 

By:

      /s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

Title:   Senior Vice President & Treasurer

 

 

--------------------------------------------------------------------------------